Exhibit 10.1

 

THE TRAVELERS COMPANIES, INC.

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

1.                                       Purpose. The purposes of The Travelers
Companies, Inc. Amended and Restated 2004 Stock Incentive Plan (the “Plan”) are
(i) to attract and retain Employees by providing competitive compensation
opportunities, (ii) to provide Employees with incentive-based compensation in
the form of Company Common Stock, (iii) to attract and compensate non-employee
directors for service as Board and committee members, (iv) to encourage decision
making based upon long-term goals, and (v) to align the interest of Employees
and non-employee directors with that of the Company’s shareholders by
encouraging such persons to acquire a greater ownership position in the Company.

2.                                       Definitions. Wherever used herein, the
following terms shall have the respective meanings set forth below:

“Award” means an award to a Participant made in accordance with the terms of the
Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Company” means The Travelers Companies, Inc.

“Committee” means the Compensation Committee of the Board, or a subcommittee of
that committee, consisting of no less than two directors, all of whom shall
qualify as “independent directors” within the meaning of Rule 303A of the New
York Stock Exchange, as “outside directors” within the meaning of Section 162(m)
of the Code, and as “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act.

“Common Stock” means the common stock of the Company.

“Change of Control” means the first to occur of (i) any “person” within the
meaning of Section 14(d) of the Exchange Act, other than the Company, a
subsidiary or any employee benefit plan(s) sponsored by the Company or any
subsidiary, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
then-outstanding Common Stock, other than pursuant to a purchase of Common Stock
from the Company; (ii) individuals who constitute the Board on the effective
date of this Plan, cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
effective date of this Plan, whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least three quarters of the
directors comprising the Board on the effective date of this Plan (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a


--------------------------------------------------------------------------------


nominee for director, without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Board on the effective date of this Plan; (iii) any plan or proposal for the
liquidation of the Company is adopted by the shareholders of the Company; (iv)
all or substantially all of the assets of the Company are sold, liquidated or
distributed (in one or a series of related transactions); or (v) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a “Transaction”), in each case, with respect to which the
shareholders of the Company immediately prior to such Transaction do not,
immediately after the Transaction, own more than fifty percent (50%) of the
combined voting power of the Company or other entity resulting from such
Transaction in substantially the same proportion as their ownership of the
voting power of the Company immediately prior to such Transaction.

“Employee” means an employee, including non-employee directors, as defined in
General Instruction A to the Registration Statement on Form S-8 promulgated
under the Securities Act of 1933, as amended, or any successor form or statute,
as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Fair Market Value” means, as of a specified date, one of the following as
determined by the Committee, each of which shall be based on trading prices of a
share of Common Stock on the New York Stock Exchange or on any national
securities exchange on which the shares of Common Stock are then listed, or if
the shares were not traded on such date, then on the next preceding date on
which such shares of Common Stock were traded, all as reported by such source as
the Committee may select: (i) the average of the high and low trading prices on
such date, (ii) the closing price on such date or (iii) the closing price on the
next preceding trading day.

“ISO” means an incentive stock option as defined in Section 422 of the Code.

“Option Proceeds” means the cash actually received by the Company for the
exercise price in connection with the exercise of a stock option granted under
the Plan or the Prior Plans that is exercised after the effective date of the
Plan plus the tax benefit that could be realized by the Company as a result of
such stock option exercise, which tax benefit shall be determined by multiplying
(a) the amount that is deductible for federal income tax purposes as a result of
such stock option exercise (currently, equal to the amount upon which the
Participant’s withholding tax obligation is calculated) times (b) the maximum
federal corporate income tax rate for the year of exercise. To the extent a
Participant pays the exercise price and/or withholding taxes with shares of
Common Stock, Option Proceeds shall not be calculated with respect to the
amounts so paid with shares.

“Participant” means an Employee who is selected by the Committee to participate
in the Plan.


--------------------------------------------------------------------------------


“Performance Conditions” may, for purposes of Awards under the Plan, include one
or more of: earnings per share, earnings before interest and tax, net income,
adjusted net income, operating income, stock price, total shareholder return,
market share, return on equity, cash return on equity, achievement of profit,
loss and/or expense ratio, revenue targets, cash flows, book value, return on
assets or return on capital. Such Performance Conditions may be based on the
attainment of levels set for such financial measures with respect to the Company
or any subsidiary, division, business unit, or any combination thereof and may
be set as an absolute measure or relative to a designated peer group or index of
comparable companies. Such Performance Conditions shall be set and defined by
the Committee within the time period prescribed by Section 162(m) of the Code.
Unless specifically determined by the Committee at the time a Performance
Condition is set, the satisfaction of any Performance Condition shall be
determined without regard to any change in accounting rules which becomes
effective following the time such Performance Condition is set.

“Prior Plans” means The St. Paul Companies, Inc. Amended and Restated 1994 Stock
Incentive Plan and the Travelers Property Casualty Corp. 2002 Stock Incentive
Plan (including the Travelers Property Casualty Corp. Compensation Plan for
Non-Employee Directors).

3.                                       Shares Subject to the Plan. Subject to
adjustment as provided in Section 20, the number of shares of Common Stock which
shall be available and reserved for grant of Awards under the Plan shall be
35,000,000. The shares of Common Stock issued under the Plan may come from
authorized and unissued shares or shares purchased in the open market. No
Participant may, in any consecutive thirty-six (36) month period, be granted
Awards of stock options and stock appreciation rights under Sections 7 and 8 of
the Plan, respectively, with respect to more than 3,000,000 shares of Common
Stock or more than 1,000,000 shares of restricted stock under Section 9 of the
Plan, each of which numbers shall be subject to adjustment as provided in
Section 20.

Shares of Common Stock subject to an Award that expires unexercised, that is
forfeited, terminated or canceled, that is settled in cash or other forms of
property, or otherwise does not result in the issuance of shares of Common
Stock, in whole or in part, shall thereafter again be available for grant under
the Plan. If the exercise price of any stock option is satisfied by delivering
shares of Common Stock to the Company (by tender of such shares or attestation)
or by authorizing the Company to retain shares of Common Stock, only the number
of shares of Common Stock delivered to the Participant net of shares of Common
Stock delivered to the Company (by tender or attestation) or retained by the
Company shall be deemed delivered for purposes of determining the maximum number
of shares of Common Stock available for grant under the Plan. To the extent any
shares of Common Stock subject to an Award are not delivered to a Participant
because such shares are used to satisfy an applicable tax or other withholding
obligations, such shares shall not be deemed to have been delivered for purposes
of determining the maximum number of shares of Common Stock available for grant
under the Plan. Shares of Common Stock purchased by the Company on the open
market using Option Proceeds shall also be available for grant under the Plan;
provided, however, that the increase in the number of shares of Common Stock
available for grant pursuant to such market purchases shall not be greater than
the number that could be repurchased at Fair Market Value on the date of
exercise of


--------------------------------------------------------------------------------


the stock option giving rise to such Option Proceeds. Except as otherwise
provided by the Committee, the provisions of this paragraph shall also apply to
any awards granted under the Prior Plans that are outstanding on the effective
date of the Plan. In addition, the number of shares of Common Stock available
for grant under the Plan shall not be reduced by shares subject to Awards
granted upon the assumption of or in substitution for awards granted by a
business or entity that is merged into or acquired by (or whose assets are
acquired by) the Company.

4.                                       Administration.

4.1                              Committee Authority. The Committee shall have
full and exclusive power to administer and interpret the Plan, to grant Awards
and to adopt such administrative rules, regulations, procedures and guidelines
governing the Plan and the Awards as it may deem necessary in its discretion,
from time to time. The Committee’s authority shall include, but not be limited
to, the authority to:

(i)                                   determine the type and timing of Awards to
be granted under the Plan;

(ii)                                select Award recipients and determine the
extent of their participation; and

(iii)                             establish all other terms, conditions,
restrictions and limitations applicable to Awards and the shares of Common Stock
issued pursuant to Awards, including, but not limited to, those relating to a
Participant’s retirement, death, disability, leave of absence or termination of
employment.

The Committee’s right to make any decision, interpretation or determination
under the Plan shall be in its sole and absolute discretion.

4.2                              Administration of the Plan. The administration
of the Plan shall be managed by the Committee. The Committee shall have the
power to prescribe and modify, as necessary, the form of Award document, to
correct any defect, supply any omission or clarify any inconsistency in the Plan
and/or in any Award document and to take such actions and make such
administrative determinations that the Committee deems appropriate in its
discretion. Any decision of the Committee in the administration and
interpretation of the Plan, as described herein, shall be final, binding and
conclusive on all parties concerned, including the Company, its shareholders and
subsidiaries and all Participants.

4.3                               Delegation of Authority. The Committee may at
any time delegate to a committee of the Board or one or more officers of the
Company some or all of its authority over the administration of the Plan, with
respect to persons who are not subject to the reporting requirements of Section
16(a) of the Exchange Act or “covered employees” described in Section 162(m) of
the Code.

5.                                       Eligibility. The Committee shall
determine which Employees shall be eligible to receive Awards. No Employee shall
have at any time the right to receive an Award, or having been selected for an
Award, to receive any further Awards.


--------------------------------------------------------------------------------


The Committee may also grant stock options, stock appreciation rights,
restricted stock, performance awards or other Awards under the Plan in
substitution for, or in connection with the assumption of, existing options,
stock appreciation rights, restricted stock, performance awards or other awards
granted, awarded or issued by another entity and assumed or otherwise agreed to
be provided for by the Company pursuant to or by reason of a transaction
involving a merger, consolidation, plan of exchange, acquisition of property or
stock, separation, reorganization or liquidation to which the Company or any
subsidiary is a party. The terms and conditions of the substitute Awards may
vary from the terms and conditions set forth in the Plan to the extent the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.

6.                                       Awards. Awards under the Plan may
consist of: non-qualified stock options, ISOs, stock appreciation rights,
restricted stock, performance awards and any other stock-based awards, including
deferred stock units.

7.                                       Stock Options.

7.1                              Types of Options. Stock options granted under
the Plan may be non-qualified stock options, ISOs or any other type of stock
option permitted under the Code, as determined by the Committee and evidenced by
the document governing the Award.

7.2                            ISOs. The terms and conditions of any ISO shall
be subject to the provisions of Section 422 of the Code and the terms,
conditions, limitations and administrative procedures established by the
Committee. At the discretion of the Committee, ISOs may be granted to any
employee of the Company and its subsidiaries, as such term is defined in Section
424(f) of the Code (each, a “Subsidiary”). No ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the exercise price for such ISO is at least one-hundred
and ten percent (110%) of the Fair Market Value of a share of Common Stock on
the date the ISO is granted, and (ii) the date on which such ISO terminates is a
date not later than the day preceding the fifth anniversary of the date on which
the ISO is granted. Any Participant who disposes of shares acquired upon the
exercise of an ISO either within two years after the date of grant of such ISO
or within one year after the transfer of such shares to the Participant, shall
notify the Company of such disposition and of the amount realized upon such
disposition. The maximum number of shares of Common Stock available under the
Plan for issuance as ISOs shall be 35,000,000.

All stock options granted under the Plan are intended to be nonqualified stock
options, unless the applicable Award document expressly states that the stock
option is intended to be an ISO. If a stock option is intended to be an ISO, and
if for any reason such stock option (or portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such stock option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such stock option (or portion thereof) otherwise complies
with the Plan’s requirements relating to nonqualified stock options.

7.3                              Exercise Price and Period. The Committee shall
establish the exercise price, which price (other than for substitute options
pursuant to Section 5) shall be no less than the Fair


--------------------------------------------------------------------------------


Market Value of a share of the Common Stock on the date of grant. Each stock
option may be exercised in whole or in part on the terms provided in the Award
document. The Committee also shall establish the period during which a stock
option is exercisable, provided that in no event may a stock option be
exercisable for a period of more than ten (10) years from the date of grant, and
in no event may a stock option become exercisable earlier than one year after
the date of grant, except in the case of:

(i)                                    a Change of Control if so provided by the
Committee;

(ii)                                 an earlier date specifically approved by
the Committee to attract a key executive to join the Company; or

(iii)                              a stock option issued as a substitute option
pursuant to Section 5.

When a stock option is no longer exercisable, it shall be deemed to have lapsed
or expired.

7.4                              Manner of Exercise. The exercise price of each
share as to which a stock option is exercised and, if requested, the amount of
any federal, state, local or foreign withholding taxes, shall be paid in full at
the time of such exercise. The exercise of any stock option shall be contingent
on and subject to such payment of the exercise price and withholding taxes, or
the arrangement for the satisfaction of such payments in a manner satisfactory
to the Committee. Such payment shall be made in any of the following forms:

(i)                                    in cash (including check, bank draft or
money order),

(ii)                                 by delivery of shares of Common Stock owned
by the Participant (by tender of such shares or by attestation) having a Fair
Market Value as of the date of exercise equal to the exercise price for the
total number of shares as to which the option is exercised, plus applicable
taxes, if requested, subject to (A) the shares so delivered being “mature
shares” for purposes of the applicable accounting rules then in effect, or
otherwise having such characteristics as are required, if necessary, in order to
avoid adverse accounting consequences to the Company on account of use of such
shares to pay the exercise price and (B) such other guidelines for the tender of
Common Stock as the Committee may establish,

(iii)                              if approved by the Committee in the related
Award document or other action by the Committee, authorization of the Company to
retain from the total number of shares of Common Stock as to which the option is
exercised that number of shares of Common Stock having a Fair Market Value as of
the date of exercise equal to the exercise price for the total number of shares
as to which the option is exercised, plus applicable taxes, if requested, and


--------------------------------------------------------------------------------


(iv)                             such other consideration as the Committee deems
appropriate, or by a combination of cash, shares of Common Stock, retention of
shares and such other consideration.

The Committee may, with the consent of the Participant, cancel any outstanding
stock option in consideration of a cash payment in an amount not greater than
the excess, if any, of the aggregate Fair Market Value (on the date of such
cancellation) of the shares subject to the stock option over the aggregate
exercise price of such stock option; provided, however, that the Participant’s
consent is not required for such a cancellation pursuant to Section 13 hereof.

8.                                      Stock Appreciation Rights. An Award of a
stock appreciation right shall entitle the Participant, subject to terms and
conditions determined by the Committee, to receive upon exercise of the stock
appreciation right all or a portion of the excess of the Fair Market Value of a
specified number of shares of Common Stock as of the date of exercise of the
stock appreciation right over a specified strike price, which price shall be no
less than the Fair Market Value of a share of the Common Stock on the date of
grant of the stock appreciation right or the date of grant of a previously
granted related stock option, as determined by the Committee in its discretion.
A stock appreciation right may be granted in connection with a previously or
contemporaneously granted stock option, or independent of any stock option. If
issued in connection with a stock option, the Committee may impose a condition
that the exercise of a stock appreciation right cancels the stock option with
which it is connected and exercise of the connected stock option cancels the
stock appreciation right. Each stock appreciation right may be exercised in
whole or in part on the terms provided in the Award document. Stock appreciation
rights granted independent of any stock option shall be exercisable for such
period as specified by the Committee, but in no event may stock appreciation
rights become exercisable less than one year after the date of grant, except in
the case of:

(i)                                    a Change of Control if so provided by the
Committee;

(ii)                                 an earlier date specifically approved by
the Committee to attract a key executive to join the Company; or

(iii)                              a stock appreciation right issued as a
substitute stock appreciation right pursuant to Section 5.

In addition, in no event may a stock appreciation right be exercisable for a
period of more than ten (10) years. When a stock appreciation right is no longer
exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable agreement, upon exercise of a stock
appreciation right, payment to the Participant shall be made in the form of
cash, shares of Common Stock or a combination of cash and shares of Common Stock
as promptly as practicable after such exercise. The Award document may provide
for a limitation upon the amount or percentage of the total appreciation on
which payment (whether in cash and/or shares of Common Stock) may be made in the
event of the exercise of a stock appreciation right. The Committee may, with the
consent of the Participant, cancel any outstanding stock appreciation right in
consideration of a cash payment in an amount not in excess of the difference
between the aggregate Fair Market Value (on the date of such cancellation) of
any shares subject to the stock appreciation right and the aggregate strike
price


--------------------------------------------------------------------------------


of such Shares; provided, however, that the Participant’s consent is not
required for such a cancellation in connection with the purchase of such stock
appreciation right pursuant to Section 13 hereof.

9.                                    Restricted Stock. Restricted stock may be
granted in the form of actual shares of Common Stock, which shall be evidenced
by a certificate with an appropriate legend, or in uncertificated direct
registration form, registered in the name of the Participant but held by the
Company until the end of the restricted period, or share units, as determined by
the Committee. As a condition to the receipt of an award of restricted stock in
the form of actual shares of Common Stock, a Participant may be required to
execute any stock powers, escrow agreements or other documents as may be
determined by the Committee. Any conditions, limitations, restrictions, vesting
and forfeiture provisions shall be established by the Committee in its
discretion. No portion of an Award of restricted stock may vest as to any of the
shares subject to the Award earlier than one year from the date of grant, except
in the case of:

(i)                                         a Change of Control if so provided
by the Committee;

(ii)                                      death, retirement or disability if so
provided by the Committee; or

(iii)                               restricted stock issued as a substitute
Award pursuant to Section 5.

The Committee may, on behalf of the Company, approve the purchase by the Company
of any shares subject to an Award of restricted stock, to the extent vested, for
an amount equal to the aggregate Fair Market Value of such shares on the date of
purchase. Awards of restricted stock may provide the Participant with dividends
or dividend equivalents (pursuant to Section 17) and voting rights, if in the
form of actual shares, prior to vesting. With respect to Awards of restricted
stock intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee shall establish and administer Performance
Conditions in the manner described in Section 162(m) and Treasury Regulations
promulgated thereunder as an additional condition to the vesting or payment, as
applicable, of such Awards.

10.                              Performance Awards. Performance awards may be
in the form of performance shares valued with reference to a share of Common
Stock or performance units valued with reference to an amount of property
(including cash) other than shares of Common Stock. Performance awards may also
be granted in the form of any other stock-based Award. Performance awards shall
entitle a Participant to future payments based upon the attainment of
Performance Conditions established in writing by the Committee. Payment shall be
made in cash, shares of Common Stock or any combination thereof, as determined
by the Committee. The Award document establishing a performance award may
establish that a portion of a Participant’s Award will be paid for performance
that exceeds the minimum target but falls below the maximum target available to
the Award. With respect to Awards of restricted stock intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Conditions in the manner described in
Section 162(m) and Treasury Regulations promulgated thereunder as an additional
condition to the vesting or payment, as applicable, of such performance awards.
The Award document shall also provide for the timing of payment, which shall not
be earlier than one year from date of grant, except in the case of:


--------------------------------------------------------------------------------


(i)                                     a Change of Control if so provided by
the Committee;

(ii)                                  an earlier date specifically approved by
the Committee to attract a key executive to join the Company; or

(ii)                                  a performance award issued as a substitute
Award pursuant to Section 5.

Following the conclusion or acceleration of the period of time designated for
attainment of the Performance Conditions, the Committee shall determine the
extent to which the Performance Conditions have been attained and shall then
cause to be delivered to the Participant (i) a number of shares of Common Stock
equal to the number of performance shares or the value of such performance units
determined by the Committee to have been earned, and/or (ii) cash equal to the
Fair Market Value of such number of performance shares or the value of
performance units, as the Committee shall elect or as shall have been stated in
the applicable Award document. In no event may performance awards be granted to
a single Participant in any 12-month period (i) in respect of more than 250,000
shares of Common Stock (if the Award is denominated in shares of Common Stock)
or (ii) having a maximum payment with a value greater than $10,000,000 (if the
Award is denominated in other than shares of Common Stock).

11.                                 Other Stock-Based Awards. The Committee may
issue unrestricted shares of Common Stock, or other awards denominated in Common
Stock (including but not limited to phantom stock and deferred stock units), to
Participants, alone or in tandem with other Awards, in such amounts and subject
to such terms and conditions as the Committee shall from time to time in its
sole discretion determine. With respect to such Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Conditions in the manner described in
Section 162(m) and Treasury Regulations promulgated thereunder as an additional
condition to the vesting and payment of such Awards. In no event may other
stock-based Awards described in this Section 11 be granted to a single
Participant in respect of more than 250,000 shares of Common Stock in any
12-month period. The terms and conditions of any such other stock-based Awards
subject to time-based restrictions on vesting will be limited as specified in
Section 9 for Awards of restricted stock.

12.                                 Award Documents. Each Award under the Plan
shall be evidenced by an Award document (which may consist of a term sheet or an
agreement, and may be provided in electronic form) setting forth the terms and
conditions, as determined by the Committee, which shall apply to such Award, in
addition to the terms and conditions specified in the Plan. The Committee may,
in its discretion, place terms in the Award documents that provide for the
acceleration of any time periods relating to the exercise or realization of any
Awards so that such Awards may be exercised or realized in full on or before a
date fixed by the Committee, in connection with a Change of Control.

13.                               Change of Control. The Committee may, in its
discretion, at the time an Award is made hereunder or at any time prior to,
coincident with or after the time of a Change of Control:


--------------------------------------------------------------------------------


(i)                                     provide for the purchase of such Awards,
upon the Participant’s consent, for an amount of cash equal to the amount which
could have been obtained upon the exercise or realization of such rights had
such Awards been currently exercisable or payable, provided that the
Participant’s consent shall not be required if the Committee takes such action
in connection with the consummation of a Change of Control;

(ii)                                  make such adjustment to the Awards then
outstanding as the Committee deems appropriate to reflect such transaction or
change; and/or

(iii)                               cause the Awards then outstanding to be
assumed, or new rights substituted therefore, by the surviving corporation in
such Change of Control.

The Committee may, in its discretion, include such further provisions and
limitations in any Award document as it may deem equitable and in the best
interests of the Company.

14.                              Withholding. The Company and its subsidiaries
shall have the right to deduct from any payment to be made pursuant to the Plan,
or to require prior to the issuance or delivery of any shares of Common Stock or
the payment of cash under the Plan, any taxes (whether federal, state, local or
foreign) to be withheld therefrom. The Committee may, in its discretion, permit
a Participant to elect to satisfy such withholding obligation by any of the
methods pursuant to which the exercise price of a stock option may be paid
pursuant to Section 7. Any satisfaction of tax obligations through the
withholding of shares may only be up to the statutory minimum tax rate. Any
fraction of a share of Common Stock required to satisfy such obligation shall be
disregarded and the amount due shall instead be paid in cash to the Participant.

15.                                 Transferability. Except as provided in this
Section, during the lifetime of a Participant to whom an Award is granted, only
that Participant (or that Participant’s legal representative in the case of
disability) may exercise a stock option or stock appreciation right, or receive
payment with respect to restricted stock, a performance award or any other
Award. The Committee may permit (on such terms, conditions and limitations as it
determines), an Award of restricted stock, stock options, stock appreciation
rights, performance shares or performance units or other Awards to be
transferred or transferable to the extent permissible by law and, in the case of
an ISO, to the extent permissible under Section 422 of the Code. Other than as
stated in the preceding sentence, no Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company.

16.                                 Deferrals and Settlements. The Committee may
require or permit Participants to elect to defer the issuance of shares or the
settlement of Awards in cash under such rules and procedures as it may establish
under the Plan. It may also provide that deferred settlements include the
payment or crediting of interest or dividend equivalents on the deferral
amounts.

17.                                 Dividends and Dividend Equivalents. An Award
(including without limitation a stock option or stock appreciation right) may,
if so determined by the Committee, provide the


--------------------------------------------------------------------------------


Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Common Stock subject to the Award (both before and
after the Common Stock subject to the Award is earned, vested or acquired),
which payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Common Stock, as determined by the
Committee. Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in shares of Common Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Common Stock equivalents.

18.                                 No Right to Awards or Employment. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continue in the
employ of the Company or its subsidiaries. Further, the Company and its
subsidiaries expressly reserve the right at any time to dismiss a Participant
without any liability, or any claim under the Plan, except as expressly provided
herein or in any Award document entered into hereunder.

19.                                 Rights as a Shareholder. Unless the
Committee determines otherwise, a Participant shall not have any rights as a
shareholder with respect to shares of Common Stock covered by an Award until the
date the Participant becomes the holder of record with respect to such shares.
No adjustment will be made for dividends or other rights for which the record
date is prior to such date, except as provided in Section 17.

20.                                 Adjustment of and Changes in Common Stock.
In the event of any equity restructuring (within the meaning of Financial
Accounting Standard No. 123 (revised 2004), the Committee shall cause there to
be made a substitution or adjustment, as it determines to be equitable in order
to prevent a dilution or enlargement of rights relative to other shareholders of
Common Stock, to the number and kind of shares of Common Stock or other
securities issued or reserved for issuance pursuant to the Plan and to
outstanding Awards (including but not limited to the number and kind of shares
of Common Stock or other securities to which such Awards are subject, and the
exercise or strike price of such Awards) to the extent such other Awards would
not otherwise automatically adjust in the equity restructuring; provided, in
each case, that with respect to ISOs, no such adjustment shall be authorized to
the extent that such adjustment would cause such options to violate Section
422(b) of the Code or any successor provision; provided further, that no such
adjustment shall be authorized under this Section to the extent that such
adjustment would cause an Award to be subject to adverse tax consequences under
Section 409A of the Code. In the event of a change in corporate capitalization
other than an equity restructuring, which may include a merger, consolidation,
or any other business combination (within the meaning of Financial Accounting
Standard No. 141), or any partial or complete liquidation of the Company, such
substitutions or adjustments described in the foregoing sentence may be made as
determined to be equitable by the Committee to prevent dilution or enlargement
of rights relative to other shareholders of Common Stock. In either case, any
such substitution or adjustment shall be conclusive and binding for all purposes
of the Plan. Unless otherwise determined by the Committee, the number of shares
of Common Stock subject to an Award shall always be a whole number. In no event
shall an outstanding stock option or stock appreciation right be amended for the
sole purpose of decreasing the exercise price or strike price thereof, except in
accordance with Section 21 of the Plan.


--------------------------------------------------------------------------------


21.                                 Amendment; Repricing. The Board may amend,
suspend or terminate the Plan or any portion thereof at any time, provided that
(i) no amendment shall be made without shareholder approval if such approval is
necessary in order for the Plan to continue to comply with the rules of the New
York Stock Exchange or if such approval is necessary in order for the Company to
avoid being denied a tax deduction under Section 162(m) of the Code, and (ii) no
amendment, suspension or termination may adversely affect any outstanding Award
without the consent of the Participant to whom such Award was made. Except for
adjustments pursuant to Section 20, in no event may any stock option or stock
appreciation right granted under the Plan be amended to decrease the exercise
price or strike price thereof, as the case may be, or be cancelled in
conjunction with the grant of any new stock option or stock appreciation right
with a lower exercise price or strike price, as the case may be, or otherwise be
subject to any action that would be treated, for accounting purposes or under
the rules of the New York Stock Exchange, as a “repricing” of such stock option
or stock appreciation right, unless such amendment, cancellation or action is
approved by the Company’s shareholders in accordance with applicable law and
rules of the New York Stock Exchange.

22.                                 Government and Other Regulations. The
obligation of the Company to settle Awards in Common Stock shall be subject to
all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any shares of Common Stock pursuant to an Award unless such
shares have been properly registered for sale pursuant to the Securities Act of
1933 with the Securities and Exchange Commission or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act of 1933 any of the shares of Common Stock to be
offered or sold under the Plan. If the shares of Common Stock offered for sale
or sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act of 1933, the Company may restrict the
transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

23.                                 Relationship to Other Benefits. No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company or any subsidiary or affiliate of the Company except as otherwise
specifically provided in such other plan.

24.                                 Governing Law. The Plan shall be construed
and its provisions enforced and administered in accordance with the laws of the
State of Minnesota applicable to contracts made and performed wholly within such
state by residents thereof.

25.                                 Effective Date. The original version of this
Plan became effective on July 28, 2004 and this amendment and restatement of the
Plan is effective on December 13, 2006. Subject


--------------------------------------------------------------------------------


to earlier termination pursuant to Section 21, the Plan shall have a term often
(10) years from its effective date.

26.                                 Foreign Employees. Awards may be granted to
Participants who are foreign nationals or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
Participants employed in the United States as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Employees on assignments outside their home country.


--------------------------------------------------------------------------------